Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments filed 9/29/2020, after the Final Rejection, have been entered. 


Allowable Subject Matter
Claims 1, 3-5, 7-12, 14-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The Applicant's arguments, filed 9/29/2020 are persuasive with respect to independent claims 1, 5, 9, 11, and 16. The examiner's position is that each of these claims recite an abstract idea, but also positively recite sufficient additional elements in order to integrate each claim, taken as a whole, into a practical application, as considered at Prong 2 of the 101 analysis. In particular, claim 1 positively recites a current detection method comprising "correcting the output voltage signal from the magnetism detection elements ... and then outputting a corrected voltage signal". In particular, claim 5 positively recites a current detection device which comprises magnetism detection elements and a signal correction means which outputs a corrected voltage signal. In particular, claim 9 positively recites a signal correction method comprising "storing the calculated plurality of factors in the storage unit of the signal correction means", where the signal correction means is "configured to directly output an output voltage signal from the magnetism detection elements without change when the plurality of factors are not stored in the 1, 3-5, 7-12, 14-16, 18 and 19 are therefore considered patent eligible.

Prior art of Record:

Regarding Claim 1, Suzuki (Pat.4099238) discloses a current detection method for a current detection device comprising magnetism detection elements that detect magnetic flux density and output a voltage signal corresponding to the magnetic flux density (Col.1, lines 50-57, where determining a magnetic field with a Hall element which is based on the novel approach that the Hall voltage V.sub.H is treated as a function of two variables, namely, the flux density B and the temperature T ), the method comprising: acquiring measured value data that is obtained as a result of providing magnetic flux density in a detectable range of the magnetism detection elements and indicates the relationship between the magnetic flux density and an output voltage signal from the current detection device (Col.3, lines 10-30, where determine a magnetic field having a flux density in a range from 50 to 150 Gauss at 
    performing computational processing so as to fit the acquired measured value data to a formula that includes a plurality of factors and indicates the output voltage of the magnetism detection elements, thereby calculating the plurality of factors (Col.2, lines 39-50);
    correcting the output voltage signal from the magnetism detection elements in accordance with the calculated plurality of factors so as to be approximately linear with respect to the magnetic flux density, and then outputting a corrected voltage signal obtained by the correction (Col.1, lines 40-50, where the determination of a magnetic field with a Hall element, a variation in the magnitude of the temperature
     coefficient K(T) must be compensated by applying a correction or conversion to the Hall voltage V.sub.H obtained).

Alternatively, Masuda (Pub.2005/0258825) discloses a current detection method for a current detection device comprising magnetism detection elements that detect magnetic flux density and output a voltage signal corresponding to the magnetic flux density(para [0046], where the Hall effect device generates a potential difference Vh commensurate with a strength of the applied magnetic field or the like, and outputs the generated potential difference Vh (which will be hereinafter referred to as an "output voltage" or a "Hall-effect electromotive force").  Accordingly, the strength of the magnetic field (magnetism) can be appreciated from measurement of the Hall-effect electromotive force. Thus, the Hall effect device 2 functions as a magnetic sensor for measuring a strength of a magnetic field (magnetism), e.g. relationship between the magnetic flux and voltage is disclosed in the standard operation of a Hall effect sensor),
    acquiring measured value data that is obtained as a result of providing magnetic flux density in a detectable range of the magnetism detection elements and indicates the relationship between the magnetic flux density and an output voltage signal from the current detection device (Fig. 2, #5, para [0086], where magnetic flux density detected by the Hall element 5 is indicated by a waveform shown in FIG. 5C. In this waveform, the variation in the detected magnetic flux density becomes more linear in a rotation angle range of -90.degree, to +90.degree; para [0102], where If the output voltage "V" is corrected based on the ambient temperature "t", the Hall coefficient K(t),
the Hall current l(t) and the magnetic flux density B(t), a complicated correction circuit is necessary);
     performing computational processing so as to fit the acquired measured value data to a formula that includes a plurality of factors and indicates the output voltage of the magnetism detection elements, thereby calculating the plurality of factors (para [0101] and [0102]); and
    correcting the output voltage signal from the magnetism detection elements in accordance with the calculated plurality of factors so as to be approximately linear with respect to the magnetic flux density, and then outputting a corrected voltage signal obtained by the correction (Fig. 7, #18, where linear correction) with respect to the magnetic flux density (para [0086], where magnetic flux density detected by the Hall element 5 is indicated by a waveform shown in FIG. 5C. In this waveform, the variation in the detected magnetic flux density becomes more linear in a rotation angle range of -90.degree, to +90.degree; para [0102]).

None of the above references fully disclose all the teachings of the below claims.

Wherein the formula is expressed by:

    PNG
    media_image1.png
    111
    284
    media_image1.png
    Greyscale


and each of the factors A1 to A5 is calculated so that the output voltage obtained by the formula is fitted to the measured value data.

Regarding Claim 5, Masuda discloses a magnetism detection elements that detect magnetic flux density and output a voltage signal corresponding to the magnetic flux density (para [0046], where the Hall effect device generates a potential difference Vh commensurate with a strength of the applied magnetic field or the like, and outputs the generated potential difference Vh (which will be hereinafter referred to as an "output voltage" or a "Hall-effect electromotive force"). Accordingly, the strength of the magnetic field (magnetism) can be appreciated from measurement of the Hall-effect electromotive force. Thus, the Hall effect device 2 functions as a magnetic sensor for measuring a strength of a magnetic field (magnetism), e.g. relationship between the magnetic flux and voltage is disclosed in the standard operation of a Hall effect sensor); and
    a signal correction means that corrects the output voltage signal from the magnetism detection elements so as to be approximately linear (Fig. 7, #18, where linear correction) with respect to the magnetic flux density and then outputs a corrected voltage signal obtained by the correction (para [0059]-[0093], wherein compensation for error, or corrections, are disclosed regarding the output of the sensors in light of various sources of error), the correction being performed in accordance with a plurality of factors (para [0082], [0083]) which are indicative of respective changes of the factors with respect to the standard condition) calculated by computational processing that is performed so that measured value data obtained as a result of providing the magnetic flux density to the magnetism detection elements and indicating the relationship between the magnetic flux density and an output voltage signal is fitted to a
formula including the plurality of factors and indicating the output voltage of the magnetism detection elements (para [0046], [0056]-[0058] and [0062]).

None of the above references fully disclose all the teachings of the below claims.

Wherein the formula is expressed by:

    PNG
    media_image1.png
    111
    284
    media_image1.png
    Greyscale


and each of the factors A1 to A5 is calculated so that the output voltage obtained by the formula is fitted to the measured value data.

Regarding Claim 9, Matsumoto discloses a signal correction method for a current detection device comprising magnetism detection elements that detect magnetic flux density and output a voltage signal corresponding to the magnetic flux density and a signal correction means that comprises a storage unit for storing a plurality of factors and is configured to directly output an output voltage signal from the magnetism detection elements without change when the plurality of factors are not stored in the storage unit, and to correct an output voltage signal from the magnetism detection elements and then output a corrected output voltage signal obtained by the correction when the plurality of factors are stored in the storage unit, the output voltage signal being corrected in accordance with the plurality of factors so as to be

approximately linear with respect to the magnetic flux density (para [0086], para [0102], where If the output voltage "V" is corrected based on the ambient temperature "t", the Hall coefficient K(t), the Hall current l(t) and the magnetic flux density B(t), a complicated correction circuit is necessary), the method for the current detection device not storing the plurality of factors in the storage unit of the signal correction means(para [0101] and [0102]);
     providing magnetic flux density in a detectable range of the magnetism detection elements(para [0086], where magnetic flux density detected by the Hall element 5 is indicated by a waveform shown in FIG. 5C. In this waveform, the variation in the detected magnetic flux density becomes more linear in a rotation angle range of -90.degree, to +90.degree);
    acquiring measured value data that is obtained as a result of providing the magnetic flux density and indicates the relationship between the magnetic flux density and an output voltage signal from the current detection device (para [0101]).
     performing computational processing so as to fit the acquired measured value data to a formula that includes the plurality of factors and indicates the output voltage of the magnetism detection elements, thereby calculating the plurality of factors(para [0102]); and
     storing the calculated plurality of factors in the storage unit of the signal correction means (para [0101]).

None of the above references fully disclose all the teachings of the below claims.

Wherein the formula is expressed by:

    PNG
    media_image1.png
    111
    284
    media_image1.png
    Greyscale
and each of the factors A1 to A5 is calculated so that the output voltage obtained by the formula is fitted to the measured value data.

Regarding claim 11 is analyzed and Allowed, as discussed with respect to claims 1, 9 and 10.

Regarding Claim 16, Matsumoto discloses a current detection device comprising:    magnetism detection elements that detect magnetic flux density and output a voltage signal corresponding to the magnetic flux density; and 
    wherein the signal correction device corrects the output voltage signal from the magnetism detection elements so as to be approximately linear with respect to magnetic flux density and then outputs a corrected voltage signal obtained by the correction (para [0082] -[0093]), the correction being performed in accordance with a plurality of factors calculated by computational processing that is performed so that measured value data obtained as a result of providing the magnetic flux density to the magnetism detection elements and indicating the relationship between the magnetic flux density and an output voltage signal is fitted to a formula including the plurality of factors and indicating the output voltage of the magnetism detection elements (para [0046], [0056]-0058] and [0093]).

Also, Matsumoto discloses a signal correction device connected to the magnetism detection elements to receive the output voltage signal from the magnetism detection elements (Fig. 3, paras [0015] and [0016]).

None of the above references fully disclose all the teachings of the below claims.

    PNG
    media_image1.png
    111
    284
    media_image1.png
    Greyscale

Wherein the formula is expressed by:
and each of the factors A1 to A5 is calculated so that the output voltage obtained by the formula is fitted to the measured value data.

Claims 3, 4, 7, 8, 10, 12, 14-15, 18 and 19 are Allowed due to their dependency on claims 1, 5, 9, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857